Citation Nr: 1140468	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  10-04 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boston, Massachusetts


THE ISSUE

Entitlement to special monthly pension (SMP) based on the need for regular aid and attendance of another person or by reason of being housebound.  


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The Veteran had active service from August 1970 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 RO rating decision that denied the Veteran's claim for SMP based on the need for regular aid and attendance of another person or by reason of being housebound.  

In August 2011, the Veteran testified at a Travel Board hearing at the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran contends that he is entitled to SMP based on the need for regular aid and attendance of another person or by reason of being housebound.  He specifically reports that he has multiple medical problems, including a low back disability, a right knee disability, a left knee disability, a right foot disability, a left foot disability, chronic obstructive pulmonary disease (COPD), and sleep apnea.  The Veteran indicates that as a result of such disorders, he is essentially unable to attend to the activities of daily living without the assistance of another person.  He also reports that he is frequently bedridden.  

The Veteran was last afforded a VA aid and attendance or housebound examination in February 2007.  The examiner reported that the Veteran was able to walk unaided, but that he needed periods of rest in bed.  The examiner indicated that the Veteran was able to feed himself and that he was able to care for the needs of nature.  It was noted that the Veteran was not blind and that he did not need assistance in bathing and tending to other hygiene needs.  The examiner related that the Veteran was not confined to bed, but that he needed occasional rest in bed with low back pain exacerbations.  The examiner indicated that the Veteran was able to travel, that he could leave home without assistance, and that he did not require nursing home care.  The examiner commented that the Veteran's exacerbations of low back pain and sciatica limited his ability to walk or stand for extend periods of over one to two hours.  

In a February 2007 statement, the examiner who performed the February 2007 VA aid and attendance or housebound examination, reported that the Veteran had chronic low back pain with sciatic pain.  The examiner indicated that the Veteran would have exacerbations of pain from prolonged standing or walking.  The examiner remarked that the Veteran would benefit from an elevator pass and sitting duties.  The examiner also commented that the Veteran might need occasional bed rest to relieve his low back pain when he would have a flare-up.  

The Board observes that the VA examiner did not specifically address whether the Veteran's disorders, other than the discussed low back disability, rendered him permanently bedridden or so helpless as to be in the need of regular aid and attendance of another person.  

Additionally, the Board notes that the Veteran has received treatment for numerous disorders subsequent to the February 2007 VA aid and attendance or housebound examination.  

For example, a June 2011 VA treatment entry noted that the Veteran's medical problems were essential hypertension, chronic low back pain, obesity, sleep apnea, right knee swelling, COPD, chronic tobacco use, and paresthesias.  It was noted that the Veteran was seen for evaluation of his chronic low back pain, hypertension, and sleep apnea at that time.  The assessment was low back pain; high blood pressure; organic sleep apnea; obesity; erectile dysfunction, and tobacco use.  

At the August 2011 Board hearing, the Veteran testified that he was frequently bedridden.  He stated that there were times when he could not get up out of bed and that he could barely walk.  The Veteran also indicated that he would be bedridden approximately two to three times per week.  

The Board observes that the Veteran has not been afforded a VA aid and attendance or housebound examination in more than four and a half years.  In light of his competent testimony indicating that his condition has worsened since that time, the Board finds that a current examination is necessary to adjudicate this appeal.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  As such, this claim must be remanded.

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ask the Veteran to identify all medical providers who have examined or treated him since June 2011.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since June 2011 should be obtained.  

2.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge of the nature, extent and severity of his conditions.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Schedule the Veteran for a VA aid and attendance or housebound examination.  Any indicated studies must also be conducted.  The claims file should be reviewed by the examiner and all necessary tests should be conducted.  After identifying all of the Veteran's physical and mental conditions, the examiner must state:

a.  whether the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes or concentric contraction of the visual field to five degrees or less; 

b.  whether he is a patient in a nursing home because of mental or physical incapacity; 

c.  whether any of his disorders (including low back disability, a right knee disability, a left knee disability, a right foot disability, a left foot disability, chronic obstructive pulmonary disease (COPD), sleep apnea, or any other currently diagnosed disorder) render him permanently bedridden or so helpless as to be in need of regular aid and attendance (i.e. unable to dress or undress himself, to keep himself ordinarily clean and presentable, frequent need for adjustment of prosthetic or orthopedic appliances, unable to feed himself through loss of coordination in the upper extremities or extreme weakness, inability to attend to the wants of nature, or incapacity that requires care or assistance on a regular basis to protect himself from the hazards incident to his environment); or 

d.  whether he is substantially confined to his house or its immediate premises (i.e. has disability that would prevent him from leaving his home to go to a job).   

All findings and conclusions must be set forth in a legible report.

4.  Then readjudicate the appeal.  If the claim is denied, issue a supplemental statement of the case to the Veteran and his attorney, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

